UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1340



JIA FU ZHENG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-120-853)


Submitted:   September 22, 2006           Decided:   October 13, 2006


Before MOTZ and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Frank R. Liu, New York, New York, for Petitioner.         Rod J.
Rosenstein, United States Attorney, Allen F. Loucks, Assistant
United States Attorney, Baltimore, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jia Fu Zheng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

            Zheng challenges the Board’s finding that his testimony

was not credible and that he otherwise failed to meet his burden of

proof to qualify for asylum. We will uphold a negative credibility

determination if it is supported by substantial evidence, see

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006), and reverse

the Board’s decision only if the evidence “was so compelling that

no reasonable fact finder could fail to find the requisite fear of

persecution,” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotations and citations omitted).

            We   have   reviewed    the   administrative      record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Zheng failed to

establish   past   persecution      or    a   well-founded    fear   of    future

persecution as necessary to establish eligibility for asylum.                   See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish    eligibility     for     asylum);     INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).




                                    - 2 -
          Similarly, because Zheng does not qualify for asylum, he

is also ineligible for withholding of removal.              See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).      Finally, substantial

evidence supports the finding that Zheng fails to meet the standard

for relief under the Convention Against Torture.            To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”     8 C.F.R. § 1208.16(c)(2) (2006).              Zheng

failed to make the requisite showing.

          Accordingly,   we   deny   the   petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -